Exhibit 10.1

AMENDMENT NO. 1

TO THE

SAREPTA THERAPEUTICS, INC.

2018 EQUITY INCENTIVE PLAN

WHEREAS, Sarepta Therapeutics, Inc. (the “Company”) previously adopted and
approved the 2018 Equity Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 20 of the Plan, the “Administrator” (defined under
the Plan as the Board of Directors of the Company (the “Board”) or any of its
committees) may amend the Plan from time to time subject to Company stockholder
approval; and

WHEREAS, the Board, as Administrator, has determined that it is in the best
interests of the Company and its stockholders to amend the Plan to increase the
number of authorized shares under the Plan by 3,800,000 shares of common stock
of the Company, as authorized under the Plan.

NOW, THEREFORE, subject to the approval of the Company’s stockholders at the
Company’s annual meeting on June 4, 2020, the Plan hereby is amended, effective
April 3, 2020, the date of approval by the Board, as follows:

 

1.

Section 3(a) of the Plan, entitled “Stock Subject to Plan,” shall be replaced in
its entirety by the following:

“(a) Stock Subject to the Plan. Subject to adjustment pursuant to Section 15(a)
of the Plan, the maximum aggregate number of Shares that may be subject to
Awards and sold under the Plan is 8,187,596 Shares, which reflects (i) 3,800,000
new Shares subject to the First Amendment to the Plan; (ii) 2,900,000 Shares
approved by stockholders on June 6, 2018; and (iii) 1,487,596 Shares, which was
the maximum number of Shares available under the Amended and Restated 2011
Equity Incentive Plan (the “2011 Plan”) as of April 11, 2018, plus the number of
Shares subject to outstanding awards under the 2011 Plan that expire or
otherwise terminate without having been exercised in full, or are forfeited to
or repurchased by us, up to a maximum of 2,412,466 Shares; provided, however,
that such aggregate number of Shares available for issuance under the Plan shall
be reduced by 1.41 shares for each Share delivered in settlement of any Full
Value Award and, provided further, that no more than 6,700,000 Shares may be
issued upon the exercise of Incentive Stock Options. The Shares may be
authorized, but unissued, or reacquired Common Stock.”

Except as modified herein, the Plan is hereby specifically ratified and
affirmed.

Approved by the Board on April 3, 2020.

